Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1: “arcuate cable guides” & “convex inner surface”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 & 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Borel (US 2013/0152425) in view of Kishino (US 2010/0017469).
Regarding Claim 1, Borel discloses an article of footwear (Figure 13) comprising: an upper (20) defining an ankle opening (15) providing access to an interior void (16), the upper having a tongue portion (21) covering an interior void (Figure 13); having a first region (R1, see annotated Figure 13 below) and a second region (R2, see annotated Figure 13 below) and a series of arcuate cable guides (G, see annotated Figure 13 below) disposed adjacent to at least one of the first region and the second region (Figure 13) and each including a convex inner surface (60, Figure 6, Para. 62, lines 8-11); a sole structure (2) attached to the upper (Figure 13); a cable (35 & 36) including a first fastening segment (31) received by the convex inner surface of a first one of the cable guides (60, Figure 6 & 13) and extending across the first region from a first one of the cable guides to a first terminal end (37) anchored on one of the upper and the sole structure (Figure 13), a second fastening segment (33) received by the convex inner surface of a second on of the cable guides (60, Figure 6 & 13) and extending across the second region to a second terminal end (38) anchored on one of the upper and the sole structure (Figure 13); and a cable lock (91) attached to one of the upper and the sole structure (Figure 13), the cable lock configured to receive the first fastening segment and the second fastening segment (Figure 13) and operable to secure a position of each of the first fastening segment and the second fastening segment independently from one another (Para. 84 & 94, “blocking”).  Borel does not specifically disclose a tongue portion extending from the ankle opening between a lateral side of the upper and a medial side of the upper with a cable lock having a base portion attached to the tongue portion. However, Kishino discloses a tongue portion (17) extending from the ankle opening between a lateral side of an upper and a medial side of an upper (Para. 54) with a cable lock (12) having a base portion (18) attached to the tongue portion (Para. 88, Figures 1 & 7). IT would have been obvious to one of ordinary skill in the art before the effective filing date to have a sable lock having a base portion attached to a tongue portion, as taught by Kishino, in order to provide a holding means near the instep region to actuate the cable lock in a stable fashion.
Regarding Claim 2, Borel discloses either or both of the first region and the second region include an elastic material (Para. 79, “inner envelope 79 is made from a stretchable fabric, a layer of elastically deformable material”).   
Regarding Claim 7, Borel discloses the first terminal end is anchored to a medial side of the upper (medial, see annotated Figure 13 below) and the second terminal end is anchored to a lateral side of the upper (lateral, see annotated Figure 13 below).  
Regarding Claim 8, Borel discloses the cable includes a first control segment (control1, see annotated Figure 13 below) connected to the first fastening segment through the cable lock and a second control segment (control2, see annotated Figure 13 below) connected to the second fastening segment through the cable lock.  
Regarding Claim 9, Borel discloses a tensile force applied to the first control segment induces a first tightening force to the first fastening segment (Para. 84 & 94, “pulling” of one segment) and a second tightening force to the second fastening segment (Para. 84 & 94, “pulling” of another segment).   
Regarding Claim 10, Borel does not specifically disclose the first tightening force is one of either greater than or less than the second tightening force. It however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of force for pulling the fastening segment in order to achieve an optimal configuration of support and comfort to the shoe tightening, since discovering the optimum or workable ranges of the force involves only routine skill in the art. For example, by pulling fast and hard and by pulling soft and slow.
Regarding Claim 11, Borel discloses the first region is disposed closer to an ankle opening of the upper than is the second region (Figure 13), and the second region is disposed closer to a toe region of the upper than is the first region (Figure 13).  
Claim 4, 12, 13, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Borel (US 2013/0152425) in view of Kishino (US 2010/0017469) and Anscher (USPN 4,878,269).
Regarding Claim 4, Borel does not specifically disclose the cable lock’s structure.  However, Anscher discloses a cable lock (Figure 1-8) includes a release cable operable to move the cable lock from a locked state to an unlocked state (Col. 5, lines 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date to specifically include a locking and unlocking state, as taught by Anscher, for the cable lock of Borel in order to allow a user to tighten and loosen the a tightening device. 
Regarding Claim 12, Borel discloses an article of footwear (Figure 13) comprising: an upper (20) defining an ankle opening (15) providing access to an interior void (16) the upper having a tongue portion (21) covering an interior void (Figure 13); having a first region (R1, see annotated Figure 13 below) and a second region (R2, see annotated Figure 13 below); a sole structure (2) attached to the upper (Figure 13); a tensioning cable (15 & 36) including a first fastening segment (31) extending across the first region to a first terminal end (37) anchored to the upper, a second fastening segment (33) extending across the second region to a second terminal end (38) anchored to the upper, and a control portion (control1 & control2, see annotated Figure 13 below) operable to provide at least one of a first tightening force to the first fastening segment (Para. 84 & 94, “pulling” of one segment) and a second tightening force to the second fastening segment (Para. 84 & 94, “pulling” of another segment), and 40544188.1a cable lock (91) attached to one of the upper and the sole structure (Figure 13) and receiving a portion of the tensioning cable therein, (Figure 13) the cable lock operable (Para. 84 & 94, “blocking”). Borel does not specifically disclose a tongue portion extending from the ankle opening between a lateral side of the upper and a medial side of the upper with a cable lock having a base portion attached to the tongue portion and a release grip connected to the cable lock by a release cable extending from the cable lock, the release grip disposed adjacent to the ankle opening and operable to be moved away from the upper in a first direction to move the cable lock from the locked state to the unlocked state. However, Kishino discloses a tongue portion (17) extending from the ankle opening between a lateral side of an upper and a medial side of an upper (Para. 54) with a cable lock (12) having a base portion (18) attached to the tongue portion (Para. 88, Figures 1 & 7) and a release grip (20) connected to the cable lock by a release cable (11) extending from the cable lock, the release grip disposed adjacent to the ankle opening and operable to be moved away from the upper in a first direction to move the cable lock from the locked state to the unlocked state (Para. 84). It would have been obvious to one of ordinary skill in the art before the effective filing date to have a cable lock having a base portion attached to a tongue portion and a release grip, as taught by Kishino, in order to provide a holding means near the instep region to actuate the cable lock in a stable and easy fashion. Borel does not specifically disclose the first tightening force is one of either greater than or less than the second tightening force. It however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of force for pulling the fastening segment in order to achieve an optimal configuration of support and comfort to the shoe tightening, since discovering the optimum or workable ranges of the force involves only routine skill in the art. For example, by pulling fast and hard and by pulling soft and slow. Borel does not specifically disclose the cable lock’s structure.  However, Anscher discloses a cable lock (Figure 1-8) includes a release cable operable to move the cable lock from a locked state to an unlocked state (Col. 5, lines 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date to specifically include a locking and unlocking state, as taught by Anscher, for the cable lock of Borel in order to allow a user to tighten and loosen the a tightening device. 
Regarding Claim 13, Borel discloses the first fastening segment and the second fastening segment are connected to the control portion at the cable lock (Figure 13). 
Regarding Claim 17, Borel discloses at least one of the first region and the second region extends from an ankle opening to a forefoot region of the upper (Figure 13).
Regarding Claim 18, Borel discloses at least one of the first region and the second region includes a first edge (edge1, see annotated Figure 13 below) including a first series of cable guides (G, see annotated Figure 13 below) and a
Regarding Claim 19, Borel discloses the first terminal end is disposed on a medial side of the upper and (medial, see annotated Figure 13 below) the second terminal end is disposed on a lateral side of the upper (lateral, see annotated Figure 13 below). 
Regarding Claim 20, Borel discloses the control portion includes a first control segment (control1, see annotated Figure 13 below) connected to the first fastening segment at the sole structure and a second control segment (control2, see annotated Figure 13 below) connected to the second fastening segment at the sole structure. 
Regarding Claim 21, Borel discloses a tensile force applied to the first control segment induces a first tightening force to the first fastening segment (Para. 84 & 94, “pulling” of one segment) and a second tightening force to the second fastening segment (Para. 84 & 94, “pulling” of another segment). 
Regarding Claim 22, Borel discloses the first region is disposed closer to an ankle opening of the upper than is the second region (Figure 13), and the second region is disposed closer to a toe region of the upper than is the first region (Figure 13).
 


    PNG
    media_image1.png
    450
    567
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732